EXHIBIT 10.8

AMENDMENT TO THE CARNIVAL CORPORATION

FUN SHIP NONQUALIFIED SAVINGS PLAN

 

 

Carnival Corporation Fun Ship Nonqualified Savings Plan is hereby amended,
effective December 31, 2008, unless stated otherwise, as follows (additions
bold-underlined, deletions struck-through):

 

(1) The third and fourth paragraph of the Preamble are amended to read as
follows:

With respect to amounts deferred hereunder that are subject to Section 409A of
the Internal Revenue Code of 1986, as amended and any regulations and other
official guidance (the “Code”) (generally, amounts deferred or vested on and
after January 1, 2005), applicable provisions of the Plan document shall be
interpreted to permit the deferral of compensation in accordance with Code
Section 409A, and any provision that would conflict with such requirements shall
not be valid or enforceable. In addition, with respect to amounts deferred
hereunder that are not subject to Section 409A (generally, amounts deferred
before January 1, 2005 and earnings thereon) (“grandfathered funds”), it is
intended that the rules applicable under the Plan as of December 31, 2004, and
not Code Section 409A and related official guidance, shall apply with respect to
such grandfathered funds. For purposes of determining whether Section 409A is
applicable with respect to an amount, in accordance with Prop. Treas. Reg. §
1.409A-6(a) (and subsequent related guidance), the amount is considered deferred
before January 1, 2005 if before January 1, 2005 (i) the Participant had a
legally binding right to be paid the amount, and (ii) the right to the amount
was earned and vested and was credited to the Participant’s Account balance.

This restatement of The Carnival Corporation Fun Ship Nonqualified Savings Plan
includes all amendments through January 1, 2006 December 31, 2008.

 

(2) Section 2.1 of the Plan is amended, effective January 1, 2005, to read as
follows:

Affiliated Company. Affiliated Company means (a) a member with an Employer of a
controlled group of corporations, (b) an unincorporated trade or business which
is under common control with an Employer as determined in accordance with
Section 414(c) of the Code, or (c) a member with an Employer of an affiliated
service group, as defined in Section 414(m) of the Code. A corporation or an
unincorporated trade or business shall not be considered an Affiliated Company
during any period it does not satisfy clause (a), (b), or (c) of this
definition. For purposes of this definition, a “controlled group of
corporations” is a controlled group of corporations as defined in Section 414(b)
of the Code. For purposes of this definition, any reference to 80% under
Section 414(b) & (c) and accompanying regulations shall be replaced with 20%.

 

(3) Section 2.18 of the Plan is amended, effective January 1, 2005, to read as
follows:

Permanent Disability. Permanent Disability means a Participant’s disability
that, in the discretion of the Committee or its delegate, causes the Participant
to be completely unable to perform any and every duty pertaining to his
employment with the Company or an Affiliated Company, provided, however, a
Participant will not be considered to have a Permanent Disability



--------------------------------------------------------------------------------

if: (a) such Participant is engaged in any occupation or employment for wage or
profit or (b) such disability is the result of an intentionally self-inflicted
injury, participating in a riot, committing a felony or any type of assault or
engaging in an illegal occupation or illegal conduct is defined below and
determined in a manner consistent with Code Section 409A and the regulations
thereunder:

The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration. In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company provided that the definition of disability applied under such disability
insurance program complies with the requirements of Code Section 409A and the
regulations thereunder.

 

(4) Section 2.25 of the Plan is amended, effective January 1, 2005, to read as
follows:

Severe Financial Hardship. Severe Financial Hardship means a severe financial
hardship that includes (a) a hardship that results from an illness or accident
of unreimbursed health care expenses described in section 213(d) of the Code for
the Participant, his or her spouse, beneficiary or any of the Participant’s
dependents (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)); (b) loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance) reasonable costs related to the
purchase of the Participant’s primary residence; (c) tuition payment for 12
months of post-secondary education (not to include trade schools, beauty
college, etc.) for the Participant, his or her spouse or dependents; and
(d) (c) payments necessary to prevent the eviction of the Participant from his
or her primary residence or foreclosure on the mortgage of that residence; or
(d) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

(5) The following is inserted as Section 2.26 of the Plan, effective January 1,
2005, and all subsequent sections are re-numbered accordingly:

Specified Employee. Specified Employee means a Participant who, as of the date
of such Participant’s Termination of Employment, is a key employee (as defined
under Code Section 416(i)) of the Company. A Participant is a key employee if
the Participant is a key employee at any time during the twelve (12) month
period ending on the specified employee identification date. For purposes of
determining Specified Employees, the specified employee identification date
shall be December 31 and the definition of “compensation” shall be the amount to
be reported as wages, tips, or other compensation in Box 1 on the Participant’s
Form W-2 for income tax purposes for the Plan Year, including amounts that are
not currently includible in the Participant’s gross income by reason of the
application of Sections 125 or 132(f) of the Code, and excluding any severance
pay paid during such Plan Year. This definition of compensation is not taken
into account for purposes of calculating benefits under the Plan, and is used
solely for purposes of identifying Specified Employees.



--------------------------------------------------------------------------------

(6) The first paragraph of Section 3.2 of the Plan is amended, effective
January 1, 2005, to read as follows:

Commencement of Participation. Each Eligible Employee shall be provided an
opportunity to irrevocably designate the percentage of his Compensation to be
deferred under Section 4.1 and to irrevocably designate the percentage or dollar
amount of his annual Bonus to be deferred under Section 4.4 (“Bonus Deferral”).
Any such Eligible Employee who makes such a designation shall become a
Participant as soon as administratively practicable following such a designation
on the first day of the payroll period that coincides with or immediately
follows the first day of the calendar quarter subsequent to the Retirement
Committee’s determination of Eligible Employee status under Section 3.1,
provided the Eligible Employee is employed as of such date. Effective January 1,
2001, any such Eligible Employee who makes such a designation shall become a
Participant on the first day of the payroll period immediately subsequent to the
Retirement Committee’s determination of Eligible Employee status under
Section 3.1, provided the Eligible Employee is employed as of such date.
Effective on and after January 1, 2005, in the first year in which a Eligible
Employee becomes eligible to participate in the Plan, the Eligible Employee may
make a deferral election with respect to compensation for services to be
performed subsequent to the election provided the election is made within 30
days after the date the Eligible Employee becomes eligible to participate (so
long as the Participant is not eligible to participate in another plan of a
similar type maintained by the Company or Affiliated Company). In the case of
all other Eligible Employees, including any new Eligible Employee who fails to
make an election within the 30-day period described above, deferral elections
must be made no later than December 31 (or such other earlier date designated by
the Company) of the year before the year the services related to the deferral
election are to be performed. Effective on and after January 1, 2009, a
Participant may not elect to make Employee Deferral Contributions to the Plan,
and the Employer may not make Employee Deferral Contributions to the Plan.

 

(7) Section 3.3 of the Plan is amended, effective January 1, 2005, to read as
follows:

Cessation of Participation. A Participant shall cease to be a Participant as of
the day all distributions to the Participant and the Participant’s Beneficiaries
have been made or upon the determination by the Retirement Committee that the
Participant is no longer an Eligible Employee, provided that such determination
shall not affect deferral elections in effect during the year of the
determination.

 

(8) Section 4.1 of the Plan is amended to read as follows:

Employee Deferral Contributions. Effective on or before December 31, 2008, each
Each Participant may authorize the Employer by which he is employed, in the
manner described in Section 3.2, to have an Employee Deferral Contribution made
on his behalf. Such election shall apply to the Participant’s Eligible Earnings
attributable to services performed during the designated future period covered
by the election, as provided in Section 3.2. Such Employee Deferral Contribution
shall be a stated whole percentage of the Participant’s Eligible Earnings, equal
to not less than 1% nor more than 100%, as designated by the Participant.
Effective January 1, 2002, notwithstanding a Participant’s designated deferral
percentage, the amount of a Participant’s Employee Deferral Contribution shall
not exceed the net result of the Participant’s Eligible Earnings less any
amounts required to be withheld from such



--------------------------------------------------------------------------------

Participant’s Eligible Earnings including amounts pursuant to any pre-tax
elections under Code Sections 125 or 132(f) and such other amounts as designated
by the Retirement Committee or its designee. Except as otherwise provided herein
and in accordance with Code Section 409A and related official guidance, a
Participant’s annual Salary Deferrals election shall be irrevocable for such
calendar year. Effective on and after January 1, 2009, a Participant may not
elect to make Employee Deferral Contributions to the Plan, and the Employer may
not make Employee Deferral Contributions to the Plan.

 

(9) Section 4.2 of the Plan is amended to read as follows:

Changes in Contributions. Effective on or before December 31, 2008, a A
Participant may change his contribution percentage election under Section 4.1 at
any time by applying to make such change in the manner prescribed by the
Committee. Prior to January 1, 2005, any such change shall become effective as
of the first full payroll period that begins coincident with or immediately
following the first day of the calendar quarter following the date the
Participant applies to make such change.

Effective January 1, 2001 and prior to January 1, 2009, any change in
contribution percentage election under this Section 4.2 shall become effective
as of the first day of the payroll period immediately following the date the
Participant applies to make such change.

On and after January 1, 2005, except as otherwise provided herein and permitted
pursuant to Code Section 409A and related official guidance, elections to change
an Eligible Earnings deferral percentage for a year which are submitted after
January 1 of such year shall not be permitted.

 

(10) Section 4.3 of the Plan is amended to read as follows:

Suspension of Contributions. Effective on or before December 31, 2008 Except as
provided below, a Participant may suspend his Employee Deferral Contributions at
any time by applying for a suspension in the manner prescribed by the Committee,
and any such suspension shall become effective as soon as administratively
practicable following the date the Participants applies for the suspension. A
Participant whose Employee Deferral Contributions have been suspended under this
subsection may resume having Employee Deferral Contributions made on his behalf
by submitting a deferral election in accordance with Section 4.1. On and after
January 1, 2005 and prior to January 1, 2009, except as otherwise permitted
pursuant to Code Section 409A and related official guidance, any such suspension
request shall not become effective before the first day of the calendar year
following the date the Participant applies for the suspension.

 

(11) Section 4.4 of the Plan is amended to read as follows:

Bonus Deferrals. By November 30 of each year, and except as provided below with
respect to performance-based bonuses, each Participant may authorize, in the
manner authorized by the Retirement Committee, to defer a portion of his Bonus
that would otherwise be payable for services performed in the twelve-month
period beginning on the December 1 immediately following such November 30. In
the case of any Bonus that is designated by the Employer as a performance-based
Bonus and which qualifies as



--------------------------------------------------------------------------------

performance-based compensation under Code Section 409A and related official
guidance, a Participant’s deferral election with respect to all or a portion of
his or her Bonus must be made, in writing to the Company on an approved form, no
later than May 31 of the 12-month period beginning on the December 1 immediately
preceding such May 31 or such other earlier date designated by the Company.
Except as otherwise provided herein and in accordance with Code Section 409A and
related official guidance, a Participant’s election to defer a Bonus shall be
irrevocable for such calendar year. Effective on and after January 1, 2009, a
Participant may not elect to defer all or a part of her Bonus under the Plan.

 

(12) Section 5.1 of the Plan is amended to read as follows:

Matching Contributions. An Eligible Employee shall become a Participant for
purposes of this Section 5.1 only after being credited with at least 1,000 Hours
of Service in the 12-month period commencing with the first day on which he is
credited with an Hour of Service or in any Plan Year that commences after such
day. Once such Eligible Employee becomes a Participant, his Employer shall
contribute an amount equal to 50% of the Participant’s Employee Deferral
Contributions, up to a maximum amount that does not exceed the lessor of (1) 50%
of the applicable dollar limit in effect under Code Section 402(g)(5) for such
Plan Year, or (2) 50% of 6% of the Participant’s Eligible Earnings for such Plan
Year. Matching Contributions shall be made as soon as practicable after the end
of each payroll period. Effective on and after January 1, 2009, an Employer
shall not contribute Matching Contributions under the Plan.

 

(13) Section 5.3 of the Plan is amended to read as follows:

Profit-Sharing Contributions. An Eligible Employee who is not a participant in
The Carnival Corporation Fun Ship Savings Plan shall be eligible for an
allocation of a Profit-Sharing Contribution under this Section 5.3 only after
being credited with at least 1,000 Hours of Service in the 12-consecutive month
period commencing with the first day on which he is credited with an Hour of
Service or in any Plan Year that commences after such day. Following the end of
each Plan Year, the Employers, at their discretion, shall contribute to the
Account of each Eligible Participant (as defined below) an amount equal to a
specified percentage of such Participant’s Eligible Earnings, according to each
Participant’s Years of Service, determined as of the end of such Plan Year,
under the following schedule:

 

Years of Service

                  Percent of Eligible Earnings

Less than 2

         0%

2 – 5

         1%

6 – 9

         2%

10 – 13

         3%

14 – 16

         5%

17 – 19

         7%

20 – 22

         9%

23 – 25

         12%

26 or more

         15%

For purposes of this Section 5.3, the term “Eligible Participant” shall mean,
with respect to any Plan Year, each Participant who is credited with a Year of
Service for such Plan Year is not eligible to receive a contribution under the
Carnival Corporation Fun Ship Qualified Savings Plan, and either died or became
disabled during the Plan Year or is employed by the Employer on the last
calendar day of such Plan Year.

 



--------------------------------------------------------------------------------

Effective January 1, 2009, in addition to the Profit-Sharing Contribution each
Participant may receive based on the above schedule, the Employer, at their
discretion, shall contribute to the Account of each Eligible Participant an
amount equal to the lesser of fifty percent (50%) of the IRC Section 402(g)
limit for the applicable Plan Year and three percent (3%) of Eligible Earnings.

Effective for distribution of Profit-Sharing Contributions earned on or after
January 1, 2009, a Participant must be employed with the Company on the date
such distribution is paid to the Participant.

 

(14) Section 7.1 of the Plan is amended to read as follows:

Form and Timing of Distribution. Each Participant shall elect the form and
timing of the distribution with respect to the entire vested portion of his
Participant Account at such time and in the manner authorized by the Retirement
Committee. A distribution of a Participant’s account balance attributable to
Matching and Profit Sharing Contributions shall be made the later of:
(i) Termination of Employment or (ii) specific month and year, and in no event
shall Matching and Profit Sharing Contributions be distributed while a
Participant is an Employee of the Company or Carnival plc. Any distribution
election made under this Plan shall supersede any form and timing distribution
election made under the Carnival Corporation Nonqualified Deferred Compensation
Plan.

Failure to make a designation under Section 3.2(e) shall result in the
Participant’s account to be distributed as soon as administratively practicable
following the Participant’s Termination of Employment and such distribution will
be in the form of a lump sum.

(a) Form of Payment: A Participant shall have his Participant account,
attributable to Participant Contributions only, paid to him in a lump sum or in
monthly amounts as soon as administratively practicable following such
Termination of Employment or earlier as elected by the Participant below. The
Participant’s election shall indicate the form of distribution of the entire
vested portion of his Participant Account in a lump sum or monthly installments
over 5, 10, 20 or 30 years.

(b) Time of Payment: The Participant’s election shall indicate that payment of
amounts vested, prior to January 1, 2009, in a Participant’s Account shall be
made (in the case of a lump sum election) or shall commence (in the case of an
installment election):

(1) as soon as administratively practicable following the Participant’s
Termination of Employment; or

(2) in the month following the earlier of (A) the Participant’s attainment of
age 55 and 15 Years of Service, or (B) the Participant’s attainment of age 65,
provided that the Participant is no longer employed as of such date; or

(3) (2) in a specific month and year (no later than December 31, 2017).



--------------------------------------------------------------------------------

If the Participant elects distribution to occur in accordance with (b)(2) and
such specific month and year would occur following Termination of Employment,
distribution will commence in accordance with (3)(2). If the events stated in
(b)(1) and (b)(2) of this Section have not occurred by December 31, 2017, the
Participant shall receive a lump sum distribution of all amounts in his
Participant Account that were vested prior to January 1, 2009 by no later than
December 31, 2017.

Notwithstanding the foregoing, if a Participant elects his distribution to be
made or commenced in accordance with paragraph (2) above, and such date falls
before the Participant’s Termination of Employment, the Participant’s
distribution shall be made or commenced in accordance with paragraph (1) above.
Further, if a Participant elects his distribution to be made or commenced in
accordance with paragraph (3) above, and such date falls before the
Participant’s Termination of Employment, the Participant must complete new
designations and authorizations pursuant to Section 3.2 in order to continue
making Employee Deferral Contributions and/or Bonus Deferrals, and to continue
receiving Matching Contributions and/or Profit-Sharing Contributions on his
behalf.

Notwithstanding the foregoing, subject to the approval of the Retirement
Committee, a Participant may change his form and timing election applicable to
his Participant Account once every five years, provided that such request to
change is made at least twelve (12) consecutive months prior to the date on
which such distribution would otherwise have been made or commenced and solely
with respect to amounts deferred under the Plan which are subject to Code
Section 409A (generally, amounts deferred on and after January 1, 2005) the
request for change is at least twelve (12) consecutive months prior to the date
on which such distribution will be made or commence and the payment with respect
to an amended distribution election is deferred for a period of not less than 5
years from the date such payment would otherwise have been paid (or, in the case
of installment payments, 5 years from the date the first amount was scheduled to
be paid).

Notwithstanding the foregoing, and solely with respect to amounts deferred under
the Plan which are not subject to Code Section 409A (generally, amounts deferred
before January 1, 2005), if the value the vested portion of a Participant’s
Account is $5,000 or less as of the Participant’s Termination of Employment, the
Participant shall be the paid the entire vested portion of his Account as a lump
sum as soon as administratively practicable following the Participant’s
Termination of Employment.

Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
timing of a payment of amounts subject to Code Section 409A on or before
December 31, 2007, provided that the change in election (1) is for amounts not
otherwise payable in 2007, and (2) does not cause an amount to be paid from a
Participant’s Account in 2007.

Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
timing of a payment of amounts subject to Code Section 409A on or before
December 31, 2008, provided that the change in election (1) is for amounts not
otherwise payable in 2008, and (2) does not cause an amount to be paid from a
Participant’s Account in 2008.



--------------------------------------------------------------------------------

Matching Contributions and Profit Sharing Contributions earned prior to
January 1, 2009 and vested on or after January 1, 2009 shall be paid in the form
of a lump sum to the Participant no later than two and one-half months following
the year such amounts become vested. Profit Sharing Contributions earned on or
after January 1, 2009 shall be paid in the form of a lump sum to the Participant
no later than two and one-half months following the year such amounts become
vested. If a Participant has not satisfied the vesting schedule in Section 5.4
for Profit Sharing Contributions earned on or after January 1, 2009, no interest
shall accrue on amounts earned prior to satisfying such vesting schedule.

 

(15) The following language is added to the end of Section 7.1 of the Plan,
effective January 1, 2005, as follows:

Notwithstanding anything herein to the contrary, and solely with respect to
amounts deferred under the Plan that are subject to Section 409A of the Code,
payment shall not be made or commence to be made to any Participant who is a
Specified Employee as a result of the Participant’s Termination of Employment
before the date that is not less than six months after the date of Termination
of Employment (or, if earlier, the date of death of the Participant).

 

(16) Section 7.2 of the Plan is amended, effective January 1, 2005, to read as
follows:

Distribution after Death. Notwithstanding the foregoing, if a Participant dies
prior to receiving the entire amounts in his Account, the remaining vested
amounts shall be paid in a lump sum to the Participant’s Beneficiary designated
on the Election Agreement on the 90th day following the date as soon as
practicable following the end of the month in which the Retirement Committee is
notified of the Participant’s death. The amount of any such distribution shall
be determined as of the Valuation Date in the month in which the Retirement
Committee is notified.

 

(17) Section 7.5 of the Plan is amended, effective January 1, 2008, to read as
follows:

Distribution Due to De Minimis Amounts. Upon the Participant’s Termination of
Employment, if such Participant’s Account balance total (including all
subaccounts) is $5,000 $10,000 or less, the Participant shall be paid in a lump
sum payment, as soon as administratively practicable following Termination of
Employment but not later than the 15th day of the third month following the
Participant’s Termination of Employment or December 31 of the calendar year in
which the Participant incurs a Termination of Employment, whichever is later.